Citation Nr: 1336490	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-40 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for psoriasis (a skin condition).

2.  Entitlement to service connection for psoriatic arthritis (also claimed as arthralgia), to include of the hands, elbows, knees, feet, and right shoulder.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from September 1973 to February 1974, and on active duty from February 1975 to September 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2009 rating decision of the VA Regional Office (RO) in Waco, Texas.

Review of the Virtual VA electronic system reveals additional VA treatment records regarding psoriasis and psoriatic arthritis from 2009 to 2012.  In March 2012 the Veteran submitted a waiver of RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).

The Veteran was afforded a March 2012 hearing before the Board, and a copy of the transcript is associated with the claims folder.  

The Board observes that the claim for psoriatic arthritis has been broadened to include of the right shoulder, according to the evidence the Veteran provided.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for psoriasis, a skin condition, and psoriatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2012, prior to the promulgation of a decision regarding entitlement to service connection for tinnitus, the Board received a written request from the Veteran to withdraw his appeal of the issue.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Appellant or by his authorized representative.  Id.  

In March 2012, the Appellant, requested to withdraw his appeal as to the issue of entitlement to service connection for tinnitus.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for tinnitus, and it is dismissed. 


ORDER

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.

REMAND

The Veteran contends that he is entitled to service connection for psoriasis, affecting his skin, and for psoriatic arthritis, affecting his hands, elbows, knees, feet, and right shoulder, which began in service in December 1975, which he was treated for.  He indicated that when he later experienced reoccurrences of the rash he treated them without seeking further medical advice.  

Service treatment records show that the Veteran complained of rash and was prescribed medications for the rash.  VA treatment records show that the Veteran indeed has diagnoses of psoriasis and psoriatic arthritis.  

In light of the Veteran's in-service symptoms, and current diagnoses, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of his psoriasis, and his psoriatic arthritis.  

In addition, any recently associated treatment record since March 2012 should be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA treatment records since March 2012 and associate them with the Veteran's claims folder.  All attempts to secure this evidence must be documented in the claims file.  If such records cannot be located, then specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the Veteran of the specific records that cannot be obtained; (b) explain the efforts VA has made to obtain such evidence; and (c) describe any further action VA will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA examination to evaluate his psoriasis and his psoriatic arthritis.  The claims folder, access to Virtual VA and a copy of this remand must be made available to the examiner.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  

After examination of the Veteran and a thorough review of the evidence, the examiner should opine as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's psoriasis was incurred in or is otherwise related to service?

Is it at least as likely as not that the psoriatic arthritis was incurred in or is otherwise related to service?  

If the examiner determined that the psoriasis is at least as likely as not related to service, then the examiner should also opine as to whether it is at least as likely as not that the psoriatic arthritis is (a) caused by or (b) worsened by the psoriasis.  

Rationale should be provided for any opinion expressed.  The examiner should discuss the in-service treatment for a leg rash, the Veteran's reported continuation of skin and psoriatic arthritis related symptomatology.  The examiner is advised the Veteran is competent to report his symptoms and history.  His report of symptoms cannot be rejected solely on the basis of a lack of contemporaneous medical treatment.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be included that shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


